DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-11, 13-18, 20-21 are allowed.

REASONS FOR ALLOWANCE
3.	The present invention is directed to transmit wake-up signaling to a terminal in a frequency hopping manner. 
		Liu et al (US 20190103950 A1) discloses that a base station configures resource allocation for wakeup signaling and a UE receives wakeup signal based on the allocated resources. The base station transmits wakeup signal repeatedly in multiple PRBs in a frequency division multiplexing (FDM) pattern in a single subframe or frame. Therefore, the combined duration of the monitoring periods of the multiple wakeup signals is same as the transmission period (Fig. 6, Par 0101-0105). 
		Liu does not disclose, “a combined duration of a first monitoring period during which the terminal device is configured to monitor for wake-up signalling in the first frequency band and a second monitoring period during which the terminal device is configured to frequency hop and monitor for wake-up signalling in the second frequency band is less than a duration of the wake-up signalling transmission period”.
		Bhattad et al (US 20180270756 A1) discloses to transmit wake up signal to a UE to awake the UE before transmitting control channel information relevant to the UE. The wakeup signal indicates to the UE that the upcoming control channel signal resource includes information relevant to the UE (Fig. 9-11). 
		Bhattad does not disclose, “a combined duration of a first monitoring period during which the terminal device is configured to monitor for wake-up signalling in the first frequency band and a second monitoring period during which the terminal device is configured to frequency hop and monitor for wake-up signalling in the second frequency band is less than a duration of the wake-up signalling transmission period”.

The references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the claimed invention as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/HARUN CHOWDHURY/	Examiner, Art Unit 2473